Citation Nr: 0308214	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1957 to June 1960.  

Service connection was granted for postoperative residuals of 
a right medial meniscectomy in July 1978.  A zero percent 
disability rating was assigned.  A 10 percent evaluation was 
assigned for right knee disability by rating decision in 
October 1987.  The rating was raised to 30 percent in August 
1995 and to 40 percent in April 1999. 

In March 1999, the veteran filed a claim of entitlement to 
TDIU, which was denied by the Department of Veterans Affairs 
(VA) Regional Office in Nashville, Tennessee (the RO).  This 
appeal ensued.

The veteran testified at a personal hearing before the 
undersigned at the RO in August 2001.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

In October 2001 the Board of Veterans' Appeals (Board) 
remanded this case to the RO for additional development to 
obtain evidence to help in determining whether the veteran's 
service-connected right knee disability precludes 
substantially gainful employment under the criteria of 
38 C.F.R. § 4.16 (2002).  The case is again before the Board 
for adjudication.


FINDINGS OF FACT

1.  The veteran is service connected for right knee 
disability, rated 40 percent disabling.

2.  The veteran has completed two years of college.  He has 
worked as a Housing Director; he lasted worked full-time in 
September 1998.

3.  The medical evidence eof record indicates that the 
veteran's service-connected right knee disability, alone, is 
severe enough to preclude him from securing or following a 
substantially gainful occupation.



CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a total disability rating based on 
individual unemployability due to his service-connected right 
knee disability.  

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, an analysis of the 
claim and a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  



Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his total rating claim in the July 2000 
Statement of the Case and the March 2003 Supplemental 
Statement of the Case, which also included the relevant VA 
regulations involving the VCAA.  

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are VA 
and private examination and treatment reports on file, 
including a VA examination reports dated in February and 
December 2002.  These will be described below.   

As noted in the Introduction above, this case was remanded by 
the Board in October 2001 for the express purpose of 
obtaining additional evidence pertinent to the veteran's TDIU 
claim.  The requested development has been accomplished. 

The Board concludes that all available evidence which is 
pertinent to the claim on appeal has been obtained.  Neither 
the veteran nor his representative has pointed to any 
additional information that needs to be added to the VA claim 
folder.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).



TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  
38 C.F.R. 3.340, 3.341, 4.16 (2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.    

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing TDIU criteria, the Court, in Moore v. 
Derwinski, 1 Vet. App. 83 (1991), indicated, in essence, that 
the unemployability question, that is, the ability or 
inability to engage in substantial gainful activity, had to 
be looked at in a practical manner, and that the thrust was 
whether a particular job was realistically within the 
capabilities, both physical and mental, of the veteran.

Analysis

The veteran's only service-connected disability is 
postoperative residuals of a right medial meniscectomy, 
currently rated as 40 percent disabling.  Therefore, the 
veteran does not meet the minimum schedular criteria for a 
total rating based on unemployability.  See 38 C.F.R. 
§ 4.16(a) (2002).

The matter of entitlement to TDIU on an extraschedular basis 
was contemplated by the Board when this case was remanded by 
the Board in October 2001 for additional development.  In 
particular, the RO to determine whether a TDIU allowance 
might be warranted in accordance with 38 C.F.R. § 4.16(b).  
The RO determined in March 2003 that the case should not be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  The matter of the veteran's 
entitlement to TDIU on an extraschedular basis is now 
squarely before the Board.  

According to the evidence on file, the veteran has completed 
two years of college and has worked as a Housing Director; he 
last worked full-time in September 1998.
The record in general reveals that the veteran has a 
significant and progressive significant right knee disability 
that makes it extremely difficulty for him to work, 
especially since February 1999.
  
Private treatment records show osteoarthritis of the right 
knee beginning in January 1984.  When examined by VA in June 
1995, the veteran used a cane to ambulate.  X-rays showed 
significant traumatic arthritis of all three compartments of 
the right knee.  The examiner concluded that the veteran had 
significant difficulty with his right knee, which would get 
worse and would probably result in a total knee replacement.  

It was noted on VA examination in February 1999 that the 
veteran was unemployed; he said that he was unable to find 
work because he was unable to be on his feet due to his knee 
condition.  The examiner's assessment after examination was 
that the veteran was significantly limited in his activity 
due to his right knee disability.  

According to information supplied by the veteran's former 
employer in July 1999, the veteran had worked from January 
1989 to September 1998 as a Housing Director but was 
terminated because the job required long hours and he could 
no longer stand or walk on his right knee.  The veteran was 
granted Social Security Administration disability benefits in 
July 1999, beginning September 30, 1998, with a primary 
diagnosis of obesity and other hyperalimentation; the 
secondary diagnosis was osteoarthritis and allied disorders 
of the right knee.

A VA examiner's impression in November 1999 was that the 
veteran had severe tricompartmental arthritis of the right 
knee; it was noted that the veteran used a cane and would 
benefit from a total right knee replacement.  According to a 
June 2000 physician's note, the veteran was unable to do any 
walking/standing labor because of severe osteoarthritis of 
the right knee.  

A VA orthopedic surgeon reported in June 2001 that the 
veteran was permanently incapable of any standing work.  
S.D., M.D., concluded in July 2001 that the veteran needed to 
have a total right knee replacement before being employed.  
X-rays of the right knee on VA examination in February 2002 
continued to show significant degenerative changes in all 
three compartments.  

Pursuant to the Board's October 2001 remand, after review of 
the claims file and examination of the veteran, a VA examiner 
in December 2002 diagnosed severe degenerative joint disease 
of the right knee and concluded that he agreed with the prior 
opinions that it was extremely unlikely that the veteran was 
able to perform substantially gainful employment due to his 
right knee disability because of his difficulty with 
standing, walking, and even sitting for very long.

Based on the above evidence, especially the opinions of 
several examiners as to the veteran's unemployability, the 
Board concludes that the veteran is unable to engage in 
substantial gainful activity consistent with his education 
and occupational experience due to his service-connected 
right knee disability.  There are no recent medical opinions 
to the contrary (i.e. indicating that the veteran was 
employable) Consequently, the assignment of a total 
disability rating based on individual unemployability due to 
service-connected disability is warranted.

The Board is of course aware that the veteran's only service-
connected disability involves one knee.  It would therefore 
seem somewhat intuitive that he could engage in gainful 
employment even with the knee disability.  However, it is 
clear that the Board may not base a decision on its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As explained in the 
law and regulations section above, the situation presented in 
this case is precisely the kind of situation contemplated in 
38 C.F.R. § 4.16(b).  The Board is obligated to evaluate the 
medical evidence of record; that evidence, reported above, 
supports the proposition that the veteran's service-connected 
right knee disability, alone, effectively precludes gainful 
employment.  For that reason, TDIU is granted. 


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

